Citation Nr: 0523433	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  00-04 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of vagotomy, with pyloroplasty and hiatal hernia, currently 
rated as 40 percent disabling.

2.  Entitlement to an increased evaluation for the residuals 
of thyroidectomy, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active military service from December 1946 
to September 1947, from February 1950 to February 1954, and 
from March 1954 to July 1969.  This case originally came 
before the Board on appeal from rating decisions issued by 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi which, in part, assigned a 40 percent 
evaluation for the residuals of vagotomy, with pyloroplasty 
and hiatal hernia, as well as a 10 percent evaluation for the 
residuals of a thyroidectomy.  

The Board most recently remanded the case for additional 
development in October 2003; the case is now back at the 
Board for appellate review.


FINDINGS OF FACT

1.  The appellant's vagotomy residuals are manifested by 
complaints of daily upper abdominal distress as well as 
diarrhea.  

2.  Nausea, sweating, circulatory disturbance after meals, 
hypoglycemic symptoms and weight loss with malnutrition 
and/or anemia have not been clinically demonstrated.

3.  Pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia have not been clinically 
demonstrated; nor have other symptom combinations productive 
of severe impairment of health.

4.  Fatigability, constipation and mental sluggishness have 
not been clinically demonstrated; the appellant has been 
clinically euthymic.





CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of in excess of 
40 percent for the residuals of a vagotomy, with pyloroplasty 
and hiatal hernia have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 3.159, 4.1, 4.2, 4.7, 4.20, 4.114, Diagnostic Codes 
7308, 7346, 7348 (2004).

2.  The criteria for a disability evaluation of in excess of 
10 percent for the residuals of a thyroidectomy have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.2, 4.7, 4.20, 
4.119, Diagnostic Code 7903 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Increased rating claims

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered, it is rated by 
analogy to the closest related disease or injury which 
addresses not only the functions affected but the anatomical 
location and symptomatology involved.  38 C.F.R. § 4.20.

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  Impairments associated with a veteran's service-
connected disability may be rated separately unless they 
constitute the same disability or the same manifestation.  
The critical element is that none of the symptomatology for 
any of the conditions can be duplicative of or overlapping 
with the symptomatology of the other conditions; the 
manifestations of the disabilities must be separate and 
distinct.  Esteban v. Brown, 6 Vet. App. 259 (1994).

A.  Residuals of vagotomy

Under Diagnostic Code 7308, post gastrectomy syndromes, 
severe disability associated with nausea, sweating, 
circulatory disturbances after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia 
warrant a 60 percent rating.  Moderate disability--less 
frequent episodes of epigastric disorders with characteristic 
mild circulatory disturbances after meals, but with diarrhea 
and weight loss warrant a 40 percent rating.  A rating higher 
than 60 percent is not available under this diagnostic code.  
38 C.F.R. § 4.114, Diagnostic Code 7308.

Under Diagnostic Code 7346, a 30 percent evaluation is 
warranted for a hiatal hernia with persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent evaluation is in order for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7346.

Under the criteria of Diagnostic Code 7348, vagotomy with 
pyloroplasty or gastroenterostomy, a 40 percent rating is 
warranted for surgery followed by demonstrably confirmed 
post-operative complications of stricture or continuing 
gastric retention.  That is the highest evaluation available 
under this code.  The accompanying Note sates that recurrent 
ulcer following complete vagotomy is to be rated under 
Diagnostic Code 7305, with a minimum rating 20 percent and 
that dumping syndrome is to be rated under Diagnostic Code 
7308.  38 C.F.R. § 4.114, Diagnostic Code 7348.  

Furthermore, the applicable regulations state that ratings 
under Diagnostic Codes 7301 to 7329 inclusive, 7331, 7342, 
and 7345 to 7348 inclusive, are not to be combined with each 
other.  A single evaluation should be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  For postoperative ulcer disease, evaluation under 
the provisions of Diagnostic Code 7308 or 7348 should be 
considered.  38 C.F.R. § 4.114.

The appellant submitted his claim for an increased rating in 
December 1998.  The clinical evidence of record includes VA 
outpatient treatment records dated between 1999 and June 
2003.  Symptoms of pain, vomiting, material weight loss, and 
hematemesis or melena with moderate anemia are not noted.  
For example, no hematocrit or hemoglobin level for the 
appellant was outside the reference range for this timeframe.  
There is no clinical evidence of the existence of other 
symptom combinations that produced severe impairment of 
health.

Review of the private medical evidence of record reveals that 
one doctor has submitted records from October 2000 to July 
2004, while records dated from July 2002 to June 2004 have 
been submitted by another doctor.  A noted dated in February 
2002 states that the appellant had no abdominal pain, that he 
had exhibited no weight loss, and that he had not had any 
changes in bowel habits.  These same findings were made in 
April 2004 and July 2004.  A February 2004 review of systems-
-gastrointestinal, states that the appellant had no nausea, 
vomiting or gastrointestinal bleeding.

The appellant underwent VA medical examinations in January 
1999, July 2001, and January 2005.  During the first VA 
examination, the appellant reported that his weight was 
stable and that his appetite was excellent.  He said that he 
had to take antacids on a regular basis due to heartburn.  He 
also said that he moved his bowels at least once a day, 
sometimes twice or three times and that his stools were 
sometimes runny.  The appellant reported that he had 
indigestion and that he sometimes had to vomit.  On physical 
examination, the abdomen was soft with no palpable 
organomegaly or tenderness.  The examiner noted that the 
appellant had a history compatible with severe 
gastroesophageal reflux disease (GERD) and that his runny 
bowels may be related to the antacid medications he took.

During the July 2001 VA medical examination, the appellant 
reported that he would not have heartburn or indigestion if 
he took his medication.  He had no history of vomiting.  He 
said that he would get nauseated and have diarrhea if he ate 
sweets.  He complained of a bloated feeling.  He also 
complained of diarrhea twice a week.  He denied noting blood 
or melena.  He reported that his weight was stable and his 
appetite was good.  On physical examination, the appellant 
was described as well built and well nourished.  There was 
mild epigastric tenderness but no rebound tenderness.  The 
examiner rendered diagnoses of peptic ulcer disease, status 
post vagotomy with pyloroplasty, no weight loss or anemia and 
hiatal hernia with GERD.

The appellant most recently underwent a VA medical 
examination in January 2005; the examiner reviewed the claims 
file.  The appellant reported experiencing heartburn, even 
with medication.  He denied abdominal pain except for burning 
around the umbilicus that spread to the substernal area.  He 
said that he had nausea and vomiting two to three times per 
week.  He had no history of hematemesis.  He had not noted 
any hematochezia of bright red blood per rectum.  The 
appellant said that his weight was stable.  He complained of 
diarrhea four to five times per month.  On physical 
examination, the appellant was described as well built and 
well nourished.  The abdomen was without organomegaly or 
masses.  There was mild tenderness in the epigastric area, 
but no rebound tenderness.  Laboratory testing revealed no 
anemia.  Upper GI testing revealed a small sliding-type 
hiatal hernia with a moderate amount of reflux.  Emptying of 
the stomach was rapid.  No acute mass or ulcer was noted.  
The examiner rendered diagnoses of status-post vagotomy and 
pyloroplasty with no significant weight loss or anemia and 
hiatal hernia with GERD, mild to moderate.

The evidence of record establishes that the appellant's 
vagotomy disability does not currently approximate the 
criteria for the 60 evaluation under Diagnostic Code 7308.  
Although the appellant has reported frequent symptoms of 
diarrhea shortly after eating, there is no objective clinical 
evidence of malnutrition, or anemia.  As severe 
postgastrectomy syndrome is not shown, there is no basis for 
a 60 percent rating under Diagnostic Code 7308.  Furthermore, 
the evidence does not show recurrent hematemesis, melena, or 
anemia or other symptoms productive of a severe impairment of 
health.  Finally, the VA examiner specifically noted that the 
recent upper GI series had revealed only moderate reflux.  As 
such, there is no basis for a 60 percent rating under 
Diagnostic Code 7346. 

Therefore, it is the conclusion of the Board that the current 
objective findings do not more nearly approximate those for a 
60 percent rating, and accordingly the lower rating is for 
application.  38 C.F.R. § 4.7.  Thus, in light of the absence 
of clinical evidence of weight loss and anemia, required 
under Diagnostic Codes 7308 and 7346 for a 60 percent rating, 
and the absence of malnutrition, required for a 60 percent 
rating under DC 7308, it is the decision of the Board that a 
60 percent rating for the appellant's vagotomy residuals is 
not warranted.

The appellant has indicated that he should be rated as more 
than 40 percent disabled for this disability due to his 
symptomatology.  However, the appellant, as a layperson, is 
not considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); See also Clark v. Derwinski, 2 Vet. 
App. 166 (1992).  Competent medical evidence is required.  
The clinical assessments of record are considered persuasive 
as to the appellant's degree of impairment due to his 
residuals of the vagotomy with pyloroplasty and hiatal hernia 
since they consider the overall industrial impairment due to 
this disability.  Because the preponderance of the evidence 
is against the claim for an evaluation in excess of 40 
percent for the appellant's residuals of the vagotomy, the 
benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. 
§ 5107(b).  See Ortiz v. Principi, 274 F.3d 1361 (2001).

The Board notes that, effective July 2, 2001, the provisions 
of 38 C.F.R. § 4.112, relating to how to evaluate weight 
loss, were revised.  See 66 Fed. Reg. 29,486-29,489 (2001).  
The prior version of 38 C.F.R. § 4.112 essentially judged 
weight loss on a subjective basis whereas the amended version 
established a specific formula of a 20 percent loss of the 
baseline weight to indicate a significant weight loss and a 
10-20 percent loss to indicate a minor weight loss.  The 
amended version further required a measured period of three 
months for the weight loss. Finally, the baseline weight was 
defined as the average weight for the two-year period 
preceding onset of the disease.  38 C.F.R. § 4.112 (2004).

Effective July 2, 2001, changes were made to regulations used 
to consider disabilities such as the veteran's.  
Specifically, 38 C.F.R. § 4.112, which describes "weight 
loss" was changed.  66 Fed. Reg. 29488 (May 31, 2001).  
However, the July 2001 changes did not alter the diagnostic 
criteria used to evaluate disabilities involving hiatal 
hernias, post-gastrectomy syndromes, or residuals of a 
vagotomy with pyloroplasty.  Id.  In this case, the evidence 
does not reflect that the veteran has experienced any weight 
loss such that his claim would be affected.  He repeatedly 
indicated that his weight was stable, and no loss was shown 
clinically.  Moreover, for a rating greater than 40 percent 
to be assigned, there must be weight loss with additional 
difficulties, such as malnutrition or anemia or hematemesis, 
none of which has been shown.  Consequently, as the issue of 
weight loss does not factor into the specifics of this 
veteran's circumstances, the change in regulation makes no 
difference in how the veteran's case is adjudicated.  

B.  Thyroidectomy residuals

The appellant submitted his claim for an increased rating in 
December 1998.  The clinical evidence of record includes VA 
outpatient treatment records dated between 1999 and June 
2003.  Symptoms of fatigability, constipation and mental 
sluggishness are not noted.  In addition, only one set of 
thyroid function levels for the appellant was outside the 
reference range for this timeframe.  A November 2001 note 
stated that the appellant was clinically euthyroid.  A May 
2002 note indicated that the appellant had been off his 
thyroid medication for two months.  A December 2002 note 
states that the appellant had hypothyroidism with no 
medication currently.  There was no significant change in 
weight.  

Review of the private medical evidence of record reveals that 
records from October 2000 to July 2004 were submitted by one 
doctor, while another doctor submitted records dated from 
July 2002 to June 2004.  The first doctor ran thyroid 
function tests on the appellant in October 2001, February 
2002, April 2002, January 2004, and April 2004; each time, 
the results were within the reference range.  A November 2000 
note indicated a history of hypothyroidism with a normal 
thyroid stimulating hormone (TSH) level.  In April 2004, the 
doctor noted that the appellant had no abdominal pain, that 
he had no weight loss and no change in bowel habits.  A July 
2004 note indicates that the appellant was experiencing 
fatigue while exercising on the treadmill.  The appellant had 
no abdominal pain, no weight loss and no change in bowel 
habits.  He did not have any heat or cold intolerance.  The 
clinical impression was exertional fatigue.

The appellant underwent VA medical examinations in January 
1999, July 2001, and January 2005.  During the first VA 
examination, the appellant reported that his weight was 
stable and that his appetite was excellent.  He said that he 
was taking Synthroid daily.  He also said that he moved his 
bowels at least once a day, sometimes twice or three times 
and that his stools were sometimes runny. On physical 
examination, there was no thyromegaly.

During the July 2001 VA medical examination, the appellant 
reported that he would experience what he called "weak 
spells" associated with trembling and his eyes not focusing.  
He also complained of having diarrhea twice a week.  He 
reported that his weight was stable and his appetite was 
good.  The appellant also said that he had recently been 
taken off Synthroid and that he experienced fatigue that came 
and went.  He denied heat and cold intolerance.  There was no 
history of palpitations or constipation.  On physical 
examination, the appellant was described as well built and 
well nourished.  The examiner rendered a diagnosis of status-
post partial thyroidectomy, euthyroid off medication.

The appellant most recently underwent a VA medical 
examination in January 2005; the examiner reviewed the claims 
file.  The appellant reported being off medication for two or 
three years.  He complained of fatigability, but the examiner 
noted the presence of other conditions, such as a stroke, 
that would account for that; the examiner associated the 
appellant's weakness with his stroke.  The appellant denied 
constipation.  The appellant said that his weight was stable.  
He had no hot or cold intolerance.  He had no bradycardia or 
increase in his pulse pressure.  He had no mental 
sluggishness or dementia that would be related to thyroid 
disease.  On physical examination, the appellant was 
described as well built and well nourished.  The neck was 
without thyromegaly or thyroid nodules.  Laboratory testing 
revealed a normal basic metabolic panel, including a normal 
TSH.  The examiner rendered a diagnosis of status-post 
subtotal thyroidectomy in 1959, euthyroid by exam and lab 
test.  The examiner stated that the appellant had no problems 
or complications related to the hypothyroidism.

Under the provisions of 38 C.F.R. § 4.119, Diagnostic Code 
7903, a 10 percent rating is warranted when hypothyroidism is 
productive of fatigability, or when continuous medication is 
required to treat the condition.  A 30 percent rating 
requires that the condition be manifested by fatigability, 
constipation and mental sluggishness.  To warrant a 60 
percent rating under this code, the disability must be 
productive of muscular weakness, mental disturbance and 
weight gain.  Finally, a 100 percent rating is warranted when 
the condition is manifested by cold intolerance, muscular 
weakness, cardiovascular involvement, mental disturbance 
(dementia, slowing of thought, depression), bradycardia (less 
than 60 beats per minute) and sleepiness.  

There is no clinical evidence of record to show that the 
appellant ever suffered from constipation or mental 
sluggishness.  In addition, while the appellant occasionally 
complained of fatigability, his private physician related his 
fatigue to exertion and the VA examiner related the 
appellant's weakness to his stroke.  There is no clinical 
evidence of record to demonstrate that the appellant's 
fatigue or weakness is related to his history of 
hypothyroidism.  In fact, the appellant has been noted to be 
euthyroid back to 2001, and he is currently euthyroid without 
medication and with normal thyroid function test results.  
Therefore, an increased evaluation of 30 percent is not 
warranted under Diagnostic Code 7903.

The Board notes that the RO rated the appellant under 
Diagnostic Code 7900, hyperthyroidism.  Although the veteran 
has hypothyroidism, the Board has also considered evaluating 
this disability under Diagnostic Code 7900 for 
hyperthyroidism because of what the RO did, but concludes 
that an evaluation higher than 10 percent is not warranted 
under this code.  The preponderance of the evidence is 
against a finding that the condition warrants a 30 percent 
evaluation under this code because the evidence affirmatively 
shows that the appellant does not have tremors, hypertension 
or increased pulse pressure.

The findings needed for an evaluation in excess of 10 percent 
are not demonstrated in the evidence of record.  Because the 
preponderance of the evidence is against the claim for a 
higher rating, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107.  See Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

II.  Extraschedular ratings

The Board finds no evidence that the appellant's service-
connected vagotomy disability or his thyroidectomy disability 
presents such an unusual or exceptional disability picture as 
to require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  There is 
no evidence that either service-connected disability 
interferes markedly with employment in a way not contemplated 
by the schedular ratings.  Nor is there any evidence that 
either disability has caused repeated hospitalizations, or 
that the appellant has needed extensive outpatient treatment 
for either disability, or that there were any other 
exceptional characteristics that would not be addressed by 
the schedular rating criteria.  

Accordingly, the Board finds that the regular schedular 
standards applied in the current case adequately describe and 
provide for the appellant's disability level for his vagotomy 
residuals and for his thyroidectomy residuals.  Consequently, 
the Board concludes that referral of this case for 
consideration of an extraschedular rating for either 
disability is not warranted.  See Floyd v. Brown, 8 Vet. App. 
88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996) (when evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own).

III.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became law.  Among other things, this law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  VAOPGCPREC 7-
2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his rating claims.  In the 
September 1999 Statement of the Case (SOC), the May 2000 
Supplemental Statement of the Case (SSOC), and the April 2005 
SSOC, the RO informed the appellant about what the evidence 
had to show to establish entitlement to higher ratings for 
the two disabilities at issue.  In May 2001, December 2001, 
March 2004, and September 2004, the RO sent the appellant 
letters in which he was informed of VA's duty to assist and 
what kinds of evidence the RO would help obtain.  Implicit in 
these notices was the requirement for the veteran to submit 
pertinent evidence in his possession.  Therefore, VA has no 
outstanding duty to inform under the VCAA.  

(Although the VCAA notice was not provided until after the RO 
adjudicated the appellant's claims, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that the late 
notice requires remand to the RO.  Nothing about the evidence 
or any response to the RO's notification suggests that the 
case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA arranged for examinations for 
compensation purposes.  Private and VA treatment records were 
obtained and added to the evidence of record.  The appellant 
was provided with the text of 38 C.F.R. § 3.159 in the SSOC 
issued in April 2005.  The appellant did not provide any 
information to VA concerning treatment records that he wanted 
the RO to obtain for him that were not obtained.  The 
appellant has not reported that any other pertinent evidence 
might be available.  See Epps v. Brown, 9 Vet. App. 341, 344 
(1996).

In June 2005, the appellant was informed that he could submit 
more evidence; no evidence was thereafter submitted.  
Therefore, there is no duty to assist that was unmet.  The 
appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the VCAA.  Therefore, the Board finds that VA has 
completed its duties under the VCAA and all applicable law, 
regulations and VA procedural guidance.  38 U.S.C.A. §§ 5100, 
5103, 5103A, 5107 (West 2002).

ORDER

Entitlement to an evaluation in excess of 40 percent for the 
vagotomy with pyloroplasty and hiatal hernia disability is 
denied.

Entitlement to an evaluation in excess of 10 percent for the 
thyroidectomy disability is denied.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


